United States Court of Appeals
      for the Federal Circuit
                 ______________________

  GENETIC VETERINARY SCIENCES, INC., DBA
          PAW PRINTS GENETICS,
              Plaintiff-Appellee

                            v.

LABOKLIN GMBH & CO. KG, THE UNIVERSITY OF
                   BERN,
            Defendants-Appellants
           ______________________

                       2018-2056
                 ______________________

   Appeal from the United States District Court for the
Eastern District of Virginia in No. 2:17-cv-00108-HCM-
DEM, Senior Judge Henry C. Morgan, Jr.
                 ______________________

         SEALED OPINION ISSUED: July 29, 2019
        PUBLIC OPINION ISSUED: August 9, 2019 *
                ______________________

  MARK P. WALTERS, Lowe Graham Jones PLLC, Seattle,
WA, argued for plaintiff-appellee.


   *    This opinion was originally filed under seal and has
been unsealed in part with the remaining sealed portions
modified to omit confidential information from the public
opinion.
2    GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG




   JOHANNA WILBERT, Quarles & Brady, LLP, Milwaukee,
WI, argued for defendants-appellants. Also represented by
MICHAEL PIERY; NIKIA L. GRAY, Washington, DC.
                 ______________________

    Before WALLACH, HUGHES, and STOLL, Circuit Judges.
WALLACH, Circuit Judge.
     Appellee Genetic Veterinary Sciences, Inc., d/b/a Paw
Prints Genetics (“PPG”) sued Appellants LABOKLIN
GmbH & Co. KG (“LABOKLIN”) and the University of
Bern (“the University”) (together, “Appellants”) in the U.S.
District Court for the Eastern District of Virginia (“District
Court”), seeking a declaratory judgment that claims 1−3
(“Asserted Claims”) of the University’s U.S. Patent No.
9,157,114 (“the ’114 patent”) are patent-ineligible under 35
U.S.C. § 101 (2012). 1 J.A. 50−57 (Complaint). Appellants
filed a motion to dismiss the Complaint for, inter alia, lack
of subject-matter jurisdiction and lack of personal jurisdic-
tion, see J.A. 58−60, which the District Court denied, see
J.A. 302−16 (Order). Following the close of the parties’ ev-
idence during a jury trial but before submitting the case to
the jury, the District Court granted PPG’s motion for judg-
ment as a matter of law (“JMOL”) and held the Asserted
Claims patent-ineligible under § 101. See Genetic Veteri-
nary Scis., Inc. v. LABOKLIN GmbH & Co., KG, 314 F.
Supp. 3d 727, 728 (E.D. Va. 2018), appeal dismissed, No.
18-1625, 2018 WL 6334978 (4th Cir. June 5, 2018); see also
J.A. 1 (Final Judgment).




     1 Congress did not amend § 101 when it passed the
Leahy-Smith America Invents Act (“AIA”). See generally
Pub L. No. 112-29, 125 Stat. 284 (2011).
GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG        3



    Appellants appeal the District Court’s conclusions as to
jurisdiction and patent-ineligibility. We have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(1) (2012). We affirm.
                        BACKGROUND
     The University is the owner of the ’114 patent and an
agent or instrumentality of the Swiss Confederation, “hav-
ing a place of business in Bern, Switzerland.” J.A. 1090.
In 2013, the University granted an exclusive license of its
’114 patent to the German company LABOKLIN, J.A.
1091, whose “principal place of business is in Bad Kis-
singen, Germany,” J.A. 1090; see J.A. 173−218 (Confiden-
tial License Agreement). Among many conditions of the
License Agreement, LABOKLIN was required to commer-
cialize the invention in North America “within [a specific
time period] of the Effective date.” J.A. 214−15. Subse-
quently, and at the time of the filing of Appellants’ Motion
to Dismiss, LABOKLIN had entered into two sublicenses
in the United States. See J.A. 309, 349−51 (referencing
California and Michigan sublicensees). The License Agree-
ment required both LABOKLIN and the University to ob-
tain the other’s consent prior to sending any cease-and-
desist letter to a potential infringer. J.A. 217. The License
Agreement further stated that if the infringing activity
“d[oes] not abate within [a specific time period]” and the
University gives LABOKLIN written notice of its election
not to bring suit, LABOKLIN has a right to sue for infringe-
ment. J.A. 218.
    PPG is a corporation headquartered in the State of
Washington. J.A. 302. It offers laboratory services for test-
ing for genetic variations and mutations known to cause
certain diseases in dogs, including a test for “detect[ing] the
presence of a mutation in the SUV39H2 gene.” J.A. 302.
Relevant to the facts of this case, PPG would accept a cus-
tomer’s request to test sample DNA received “from all over
the world” and once the DNA test was concluded, would
send the results back to the customer. See J.A. 101−02, 68.
4   GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG




In January 2017, after obtaining the University’s consent
to send PPG a cease-and-desist letter, see J.A. 312, 349,
353, counsel for LABOKLIN sent a cease-and-desist letter
to PPG at its business location in Spokane, Washington, see
J.A. 99−104. The cease-and-desist letter explained that
“[LABOKLIN] is the exclusive license holder of [the ’114
patent],” J.A. 100, as well as the exclusive licensee of the
related European and German patents, see J.A. 99, all of
which were attached as enclosures, and the letter stated
that given “[PPG] make[s] use of the patent as defined in
above-mentioned patent claim 1[,] . . . you [PPG] have com-
mitted an act of patent infringement,” J.A. 102. After re-
ceiving the cease-and-desist letter, PPG brought suit
against both LABOKLIN and the University, requesting
declaratory judgment that the Asserted Claims of the ’114
patent are ineligible under § 101 for failing to claim patent-
eligible subject matter, and ultimately asserting that PPG
therefore cannot be liable for infringing the Asserted
Claims. See J.A. 50−57. 2
    LABOKLIN and the University moved to dismiss the
Complaint under, inter alia, Federal Rules of Civil Proce-
dure 12(b)(1) for lack of subject-matter jurisdiction and
12(b)(2) for lack of personal jurisdiction. J.A. 35. Following
an evidentiary hearing, the District Court issued its Order
finding jurisdiction established over both LABOKLIN and
the University. See J.A. 302−16. First, applying Federal
Rule of Civil Procedure 4(k)(2), and considering the cease-
and-desist letter and LABOKLIN’s licensing activities in
the United States, the District Court held that it may ex-
ercise personal jurisdiction over LABOKLIN because
LABOKLIN had sufficient minimum contacts with the
United States to comport with due process. J.A. 310; see



    2   Counsel for PPG also responded to counsel for Ap-
pellants in a letter dated after the filing of the declaratory
judgment. See J.A. 68.
GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG      5



Fed. R. Civ. P. 4(k)(2) (explaining how personal jurisdiction
is established for a federal claim outside state-court juris-
diction). Second, the District Court held that jurisdiction
was established over the University as a foreign sovereign
in the United States because, inter alia, the University had
engaged in “commercial activity” sufficient to trigger an ex-
ception to jurisdictional immunity under 28 U.S.C.
§ 1605(a)(2) by “obtain[ing] a patent and then
threaten[ing] PPG by proxy with litigation.” J.A. 314.
    Appellants subsequently asserted counterclaims for in-
fringement of the ’114 patent, J.A. 317−28; however, PPG
stipulated to infringement of the Asserted Claims, and the
only issue that proceeded to trial was PPG’s invalidity de-
fense, J.A. 1088, 1089−116 (containing, in a draft final pre-
trial order, the stipulated facts of both parties). Following
the close of both parties’ evidence at trial but before sub-
mitting the case to the jury, the District Court granted
PPG’s Motion for JMOL and held the Asserted Claims pa-
tent-ineligible under § 101. See Genetic Veterinary, 314 F.
Supp. 3d at 728. This appeal followed.
                       JURISDICTION
    Appellants aver that the District Court: (1) “lacks per-
sonal jurisdiction over LABOKLIN” because LABOKLIN
lacks sufficient contacts with the forum; and (2) “lacks per-
sonal and subject[-]matter jurisdiction over the University
because the University enjoys sovereign immunity.” Ap-
pellants’ Br. 16. We address each issue in turn.
        I. Personal Jurisdiction Over LABOKLIN
       A. Standard of Review and Legal Standards
    “Personal jurisdiction is a question of law that we re-
view de novo.” Autogenomics, Inc. v. Oxford Gene Tech.
Ltd., 566 F.3d 1012, 1016 (Fed. Cir. 2009) (citation omit-
ted). We apply Federal Circuit law to questions of personal
jurisdiction because the issue “is intimately involved with
the substance of the patent laws.” Grober v. Mako Prods.,
6   GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG




Inc., 686 F.3d 1335, 1345 (Fed. Cir. 2012) (internal quota-
tion marks and citation omitted); see Hildebrand v. Steck
Mfg. Co., 279 F.3d 1351, 1354 (Fed. Cir. 2002) (applying
Federal Circuit law to determinations of personal jurisdic-
tion over out-of-state defendant-patentees in patent in-
fringement cases and declaratory judgment cases). Where
the district court’s disposition as to personal jurisdiction is
based on affidavits and other written materials in the ab-
sence of an evidentiary hearing, a plaintiff need only make
a prima facie showing that defendants are subject to per-
sonal jurisdiction. See Elecs. For Imaging, Inc. v. Coyle,
340 F.3d 1344, 1349 (Fed. Cir. 2003). Where discovery is
conducted, however, the plaintiff bears the burden of prov-
ing by a preponderance of the evidence the facts necessary
to establish personal jurisdiction over the defendant. Piec-
zenik v. Dyax Corp., 265 F.3d 1329, 1334 (Fed. Cir. 2001).
We review any underlying factual findings for clear error.
Grober, 686 F.3d at 1345. A factual finding is “clearly er-
roneous” only when the entire record leaves the reviewing
court “with the definite and firm conviction that a mistake
has been committed.” Anderson v. City of Bessemer City,
470 U.S. 564, 573–74 (1985).
    Federal Rule of Civil Procedure 4(k)(2) states, in rele-
vant part: “For a claim that arises under federal law, serv-
ing a summons . . . establishes personal jurisdiction over a
defendant if: (A) the defendant is not subject to jurisdiction
in any state’s courts of general jurisdiction; and (B) exer-
cising jurisdiction is consistent with the United States Con-
stitution and laws.” Fed. R. Civ. P. 4(k)(2). In applying
and interpreting Rule 4(k)(2), we therefore allow a court to
exercise personal jurisdiction over a nonresident if: “(1) the
plaintiff’s claim arises under federal law, (2) the defendant
is not subject to jurisdiction in any state’s courts of general
jurisdiction, and (3) the exercise of jurisdiction comports
with due process.” Synthes (U.S.A.) v. G.M. Dos Reis Jr.
Ind. Com de Equip. Medico, 563 F.3d 1285, 1293−94 (Fed.
Cir. 2009).
GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG         7



    For the assertion of jurisdiction to comport with due
process, a nonresident defendant must have “certain mini-
mum contacts with [the forum] such that the maintenance
of the suit does not offend traditional notions of fair play
and substantial justice.” Int’l Shoe Co. v. Washington, 326
U.S. 310, 316 (1945) (internal quotation marks and citation
omitted). Relevant here, “if Rule 4(k)(2) supplies the due
process analysis, then the forum is the United States,” “as
opposed to the state in which the district court sits [i.e. Vir-
ginia].” Synthes (U.S.A.), 563 F.3d at 1291, 1295.
    We have summarized the Supreme Court’s due process
jurisprudence for specific personal jurisdiction 3 as a three-
part test: “(1) whether the defendant purposefully directed
its activities at residents of the forum; (2) whether the
claim arises out of or relates to the defendant’s activities
with the forum; and (3) whether assertion of personal ju-
risdiction is reasonable and fair.” Inamed Corp. v. Kuz-
mak, 249 F.3d 1356, 1360 (Fed. Cir. 2001) (internal
quotation marks and citation omitted). “The first two fac-
tors correspond with the ‘minimum contacts’ prong of the
[International Shoe] analysis, and the third factor corre-
sponds with the ‘fair play and substantial justice’ prong of
the analysis.” Id. “We have consistently rejected attempts
to satisfy the defendant-focused ‘minimum contacts’ in-
quiry by demonstrating contacts between the plaintiff (or
third parties) and the forum State.” Walden, 571 U.S. at
284.



    3    “Specific” jurisdiction “depends on an ‘affiliatio[n]
between the forum and the underlying controversy,’ (i.e.,
an activity or an occurrence that takes place in the forum
State and is therefore subject to the State’s regulation).”
Walden v. Fiore, 571 U.S. 277, 283 n.6 (2014). This case
concerns the “minimum contacts” necessary to create spe-
cific jurisdiction because PPG relies on specific jurisdiction
only. See Appellee’s Br. 13−16, 18.
8    GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG




    Related to the third factor regarding whether assertion
of personal jurisdiction is “reasonable and fair,” “[w]here a
defendant who purposefully has directed his activities at
forum residents seeks to defeat jurisdiction, he must pre-
sent a compelling case that the presence of some other con-
siderations would render jurisdiction unreasonable.”
Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985)
(emphasis added). In Burger King, the Supreme Court
identified five considerations relevant to the reasonable-
ness inquiry:
     [C]ourts in “appropriate case[s]” may evaluate
     [1] “the burden on the defendant,” [2] “the forum
     State’s interest in adjudicating the dispute,”
     [3] “the plaintiff’s interest in obtaining convenient
     and effective relief,” [4] “the interstate judicial sys-
     tem’s interest in obtaining the most efficient reso-
     lution of controversies,” and [5] the “shared
     interest of the several States in furthering funda-
     mental substantive social policies.”
Id. at 477 (second alteration in original) (quoting World-
Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292
(1980)).
    B. The District Court Had Personal Jurisdiction over
                        LABOKLIN
     The District Court determined that “in addition to
[sending] the cease-and-desist letter to PPG,” LABOKLIN
conducted business in the United States by entering into
sublicenses in California and Michigan in accordance with
an exclusive license granted to it on the disputed ’114 pa-
tent. J.A. 309; see J.A. 307−09. Taken together, the Dis-
trict Court held that these contacts establish fair and
reasonable     “specific    personal     jurisdiction  over
LABO[KLIN].” J.A. 310. Appellants argue that the Dis-
trict Court lacks personal jurisdiction over LABOKLIN be-
cause “LABOKLIN does not have sufficient contacts to
satisfy due process” and a cease-and-desist letter along
GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG      9



with licensing activity in the forum is not “enough to confer
jurisdiction.” Appellants’ Br. 17, 18. We disagree with Ap-
pellants.
    The District Court’s exercise of personal jurisdiction
over LABOKLIN comports with due process. As it relates
to the application of the first and second requirements of
Rule 4(k)(2)(A), the parties do not dispute the District
Court’s findings “that [PPG’s] claim arises under federal
law and that LABO[KLIN agreed it was] not subject to ju-
risdiction in any state’s courts of general jurisdiction.”
J.A. 307. Thus, the dispositive inquiry is whether the ex-
ercise of personal jurisdiction here comports with a due
process analysis under the third requirement of Rule
4(k)(2)(B), and, more specifically, LABOKLIN’s conduct
and contacts within the entire United States as the forum.
See Synthes, 563 F.3d at 1295. We therefore turn to the
three-pronged due process inquiry. See Inamed, 249 F.3d
at 1360.
    As it relates to the first two factors of the due process
inquiry for specific personal jurisdiction—i.e. the “mini-
mum contacts” prong—these factors are met based upon
LABOKLIN’s sending of the cease-and-desist letter to-
gether with its commercial sublicenses.                 Here,
LABOKLIN’s cease-and-desist letter was clearly directed
to PPG at its United States address, and the cease-and-de-
sist letter threatened PPG’s domestic testing business by
accusing PPG of “commit[ting] an act of patent infringe-
ment” when it identified its patent portfolio including the
’114 patent. J.A. 102. As counsel for LABOKLIN testified,
LABOKLIN sent the letter “[b]ecause it was aware that
PPG was and is still infringing the [’114] patent and
wanted to inform PPG that it was infringing.” J.A. 347−48
(emphasis added). Counsel for LABOKLIN also “[sought]
for PPG to either cease its conduct or enter into a licensing
agreement whereby it was a sublicensee of [LABOKLIN].”
J.A. 348. PPG’s claim for declaratory judgement arises out
of or relates to LABOKLIN’s patent sublicensing and its
10 GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG



enforcement activities in the United States pursued in a
cease-and-desist letter from LABOKLIN’s counsel. See
Jack Henry & Assocs., Inc. v. Plano Encryption Techs. LLC,
910 F.3d 1199, 1205 (Fed. Cir. 2018) (applying due process
considerations and reversing a district court’s determina-
tion that it did not have jurisdiction where, inter alia, “[ap-
pellee had] undertaken a licensing program, with threats
of litigation, directed to the [appellants] conducting bank-
ing activity in the Northern District” of Texas); cf. Genetic
Implant Sys. v. Core-Vent Corp., 123 F.3d 1455, 1458−59
(Fed. Cir. 1997) (holding that the licensee of a patent as-
signee not being incorporated in the forum state did not
preclude a finding that the assignee “had sufficient mini-
mum contacts” with a state to support personal jurisdiction
over the assignee because it nonetheless conducted busi-
ness there based on its agreement with the licensee that
had promoted and sold patented “dental implants” in-
state). Thus, the cease-and-desist letter taken together
with both of LABOKLIN’s successful efforts to commercial-
ize by sublicensing the ’114 patent within the United
States satisfy the “minimum contacts” element of the due
process inquiry for specific personal jurisdiction.
     As it relates to the third factor of the due process in-
quiry for specific personal jurisdiction, exercising jurisdic-
tion over LABOKLIN is “reasonable and fair” because
LABOKLIN has purposefully availed itself of the benefits
and protections of U.S. laws through its commercial subli-
censing as well as its enforcement of a U.S. patent.
J.A. 348. In assessing such relevant factors as “the forum
State’s interest in adjudicating the dispute” and “the plain-
tiff’s interest in obtaining convenient and effective relief,”
Burger King, 471 U.S. at 477, LABOKLIN’s enforcement of
a U.S. patent, as well as the interest of PPG in determining
whether it could be potentially liable for infringement,
weigh in favor of finding jurisdiction reasonable, see Syn-
thes, 563 F.3d at 1299 (“[T]he United States has a ‘substan-
tial interest’ in enforcing the federal patent laws.”). This is
GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG      11



further supported by the fact that “no other . . . forum is
available to [PPG] for its . . . claim.” Id. at 1300.
    Moreover, where a defendant’s “activities are shielded
by the benefits and protections of the forum’s laws it is pre-
sumptively not unreasonable to require him to submit to
the burdens of litigation in that forum as well.” Burger
King, 471 U.S. at 476 (emphasis added) (internal quotation
marks omitted). Such is the case here. As the District
Court aptly pointed out, here, “LABO[KLIN] is not merely
a remote patentee assisting a U.S. company with enforce-
ment, but instead, it is the U.S. enforcer.” J.A. 310. For
this reason, the burden placed on LABOKLIN by litigating
in the United States is outweighed by the other fairness
factors. See World-Wide Volkswagen, 444 U.S. at 294
(“[P]rogress in communications and transportation has
made the defense of a suit in a foreign tribunal less bur-
densome.” (quoting Hanson v. Denckla, 357 U.S. 235, 250–
51 (1958))).
     Appellants argue that “[m]erely sending a [cease-and-
desist] letter does not create specific personal jurisdiction
over LABOKLIN,” while relying on Red Wing Shoe Com-
pany v. Hockerson-Halberstadt and Avocent Huntsville
Corporation v. Aten International Company for the propo-
sition that patent enforcement letters cannot provide the
basis for jurisdiction without “some ‘other activity’ related
to PPG’s claim [] connect[ing] LABOKLIN to the forum be-
yond the letter” in a declaratory judgment action. Appel-
lants’ Br. 18 (first citing Red Wing Shoe, 148 F.3d 1355,
1360 (Fed. Cir. 1998); then citing Avocent, 552 F.3d 1324,
1334 (Fed. Cir. 2008)). This argument fails. As we have
expressly stated, “Red Wing Shoe and Avocent did not cre-
ate such a [bright-line] rule, and doing so would contradict
the Court’s directive to ‘consider a variety of interests’ in
assessing whether jurisdiction would be fair.” Jack Henry,
910 F.3d at 1206 (citing Bristol-Myers Squibb Co. v. Supe-
rior Court of Cal., 137 S. Ct. 1773, 1780 (2017)). Here, Ap-
pellants have failed to sufficiently rebut the presumption
12 GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG



that personal jurisdiction would be reasonable and fair. As
we have found above, the factors outlined in Burger King
favor the establishment of jurisdiction over LABOKLIN.
Cf. Deprenyl Animal Health, Inc. v. Univ. of Toronto Inno-
vations Found., 297 F.3d 1343, 1356 (Fed. Cir. 2002) (“Just
as a state has a substantial interest in preventing patent
infringement within its borders, it also has a substantial
interest in protecting its residents from claims of patent in-
fringement that may be unwarranted[.]”). Therefore, the
facts of this case establish that LABOKLIN’s activities sat-
isfy the minimum contacts requirement without offense to
due process; thus, personal jurisdiction over LABOKLIN in
the District Court is reasonable and fair.
  II. Personal and Subject-Matter Jurisdiction Over The
                        University
        A. Standard of Review and Legal Standard
    The Foreign Sovereign Immunities Act (“FSIA”) “pro-
vides the sole basis for obtaining jurisdiction” over a for-
eign sovereign in the United States. Saudi Arabia v.
Nelson, 507 U.S. 349, 355 (1993); see 28 U.S.C. §§ 1330 et.
seq. In reviewing a district court order regarding subject-
matter jurisdiction, we apply the standard of review of the
regional circuit—here the Fourth Circuit—unless the issue
pertains to or is unique to patent law. Intel Corp. v. Com-
monwealth Sci. & Indus. Research Org., 455 F.3d 1364,
1369 (Fed. Cir. 2006). The Fourth Circuit reviews the ex-
istence of sovereign immunity and subject-matter jurisdic-
tion de novo. In re Tamimi, 176 F.3d 274, 277 (4th Cir.
1999). Pursuant to the FSIA, “a foreign state is presump-
tively immune from the jurisdiction of United States
courts; unless a specified exception applies, a federal court
lacks subject-matter jurisdiction over a claim against a for-
eign state.” Saudi, 507 U.S. at 355. Relevant to this ap-
peal, if a foreign state engages in “commercial
activity . . . in the United States,” an exception to sovereign
GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG      13



immunity applies. 28 U.S.C. § 1605(a)(2). 4 We have stated
that a defendant’s “acts of (1) obtaining a United States pa-
tent and then (2) enforcing its patent so it could reap the
profits thereof—whether by threatening litigation or by
proffering licenses to putative infringers—certainly” are
commercial activity. 5 Intel Corp., 455 F.3d at 1370. Deter-
mining whether subject-matter jurisdiction exists “entails
an application of the substantive terms of the [FSIA] to de-
termine whether one of the specified exceptions to immun-
ity applies.” Verlinden B.V. v. Central Bank of Nigeria, 461
U.S. 480, 498 (1983).
 B. The District Court Had Personal and Subject-Matter
            Jurisdiction over the University
   The District Court held that jurisdiction exists over the
University because the University is an agent or


    4   Specifically, 28 U.S.C. § 1605(a) provides that:
    A foreign state shall not be immune from the juris-
    diction of courts of the United States or of the
    States in any case . . . (2) in which the action is
    based upon a commercial activity carried on in the
    United States by the foreign state; or upon an act
    performed in the United States in connection with
    a commercial activity of the foreign state else-
    where; or upon an act outside the territory of the
    United States in connection with a commercial ac-
    tivity of the foreign state elsewhere and that act
    causes a direct effect in the United States[.]
    5    “Commercial activity” is “either a regular course of
commercial conduct or a particular commercial transaction
or act.” 28 U.S.C. § 1603(d). The FSIA further indicates
that “[t]he commercial character of an activity shall be de-
termined by reference to the nature of the course of conduct
or particular transaction or act, rather than by reference to
its purpose.” Id.
14 GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG



instrumentality of a foreign state that engaged in commer-
cial activity sufficient to trigger an exception to immunity
under § 1605(a)(2) as it had “obtained a [U.S.] patent and
then threatened PPG by proxy with litigation.” J.A. 314.
Appellants argue that the University is “presumptively im-
mune from the jurisdiction of U.S. courts” under the FSIA
because “the District Court erred in finding that “[the com-
mercial activity] exception [under the FSIA] applies to the
University’s immunity.” Appellants’ Br. 23 (capitalizations
modified). We disagree with Appellants.
     The University cannot claim immunity in the District
Court because it obtained a U.S. patent and then partici-
pated in licensing and enforcing the ’114 patent, which con-
stitutes “commercial activity” under the FSIA. See 28
U.S.C §§ 1603(d), 1605(a)(2). As an initial matter, the pre-
sumption of sovereign immunity applies to the University
because it is undisputedly an “agency or instrumentality of
a foreign state” here, the Swiss Confederation. J.A. 303;
see Appellants’ Br. 23. The commercial activity exception
of § 1605(a)(2), however, provides a basis for jurisdiction
over the University within U.S. district courts. Here, the
University obtained a U.S. patent and consented to
LABOKLIN sending the cease-and-desist letter relating to
that patent in accordance with the terms of the Licensing
Agreement. See J.A. 353−54. These actions constitute
“commercial activity” having a direct effect in the United
States. See 28 U.S.C §§ 1603(d), 1605(a)(2). By consenting
to the cease-and-desist letter, the University directly par-
ticipated in the act of threatening infringement-related lit-
igation, and did so in order to benefit from this commercial
activity. The University’s involvement is further under-
scored by the fact that it had the first option in deciding
whether to proceed with litigation in the United States,
and was required to notify LABOKLIN within ninety days
of the sending of the cease-and-desist letter of its decision
in that regard.
GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG       15



     We have found similar conduct to fall under the “com-
mercial activity” exception to the FSIA jurisdictional im-
munity. In Intel, we determined that the actions of
Australia’s national science agency constituted a commer-
cial exception to jurisdictional immunity because it had ob-
tained a U.S. patent and sought to enforce it against U.S.
entities—“whether by threatening litigation or by proffer-
ing licenses to putative infringers”—so that it “could reap
the profits thereof.” 455 F.3d at 1370. We further recog-
nized that we had previously held “that ‘a patentee’s at-
tempt to conduct license negotiations is a commercial
activity.’” Id. (quoting Phillips Plastics Corp. v. Hatsujou
Kabushiki Kaisha, 57 F.3d 1051, 1054 (Fed. Cir. 1995), ab-
rogated on other grounds by MedImmune, Inc. v. Genen-
tech, Inc., 549 U.S. 118 (2007)). Here, LABOKLIN, on
behalf of the University, admitted that it “[sought] for PPG
to either cease its conduct or enter into a licensing agree-
ment whereby it was a sublicensee of [LABOKLIN].”
J.A. 348. Contrary to the University’s assertion on appeal,
it matters not to this analysis that it was LABOKLIN that
physically wrote and sent the cease-and-desist letter to
PPG, because the University conceded that it still retained
substantial rights in the patent, such that the University,
as the sole “patentee,” ultimately controlled enforcement of
the ’114 patent. See J.A. 359−61; see also J.A. 360 (“[T]he
[U]niversity did not transfer all substantial rights.”).
     Moreover, the Supreme Court has held, in the context
of § 1605(a)(2), that “based on” means that a foreign state’s
commercial activity forms “those elements of a claim that,
if proven, would entitle a plaintiff to relief under his theory
of the case.” Saudi Arabia, 507 U.S. at 357. PPG’s lawsuit
for a declaratory judgment on the ’114 patent is based upon
the University’s steps to commercialize the ’114 patent’s
claimed technology by engaging LABOKLIN as an exclu-
sive licensee and then affirmatively consenting to
LABOKLIN’s threat of infringement against PPG. See
J.A. 214−15, 348−49. The University’s conduct can, and
16 GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG



here does, qualify under § 1605(a)(2)’s exceptions for “com-
mercial activity carried on in the United States by the for-
eign state” or “an act performed in the United States in
connection with a commercial activity of the foreign state
elsewhere.” 28 U.S.C. § 1605(a)(2); Republic of Arg. v. Wel-
tover, Inc., 504 U.S. 607, 614 (1992) (determining that a
district court properly asserted jurisdiction under the FSIA
and stating that actions are determined to be commercial
if they “are the type of actions by which a private party en-
gages in trade and traffic or commerce” (internal quotation
marks omitted)). Accordingly, the commercial activity ex-
ception to sovereign immunity applies such that the Dis-
trict Court properly exercised subject-matter jurisdiction
over the University pursuant to § 1605(a). 6
                         DISCUSSION
               Patent Eligibility Under § 101
        I. Standards of Review and Legal Standard
    We apply regional circuit law when “reviewing the
grant or denial of JMOL,” ABT Sys., LLC v. Emerson Elec.
Co., 797 F.3d 1350, 1354 (Fed. Cir. 2015), here, the Fourth
Circuit. The Fourth Circuit reviews JMOL rulings de novo.
In re Wildewood Litig., 52 F.3d 499, 502 (4th Cir. 1995).
Pursuant to Federal Rule of Civil Procedure 50, before sub-
mitting the case to a jury during a jury trial and after a
party is fully heard on an issue, the district court may


    6    Moreover, the University having waived service,
J.A. 33–34 (evidencing, as part of the District Court’s
docket report, the issuance and waiver of service of sum-
mons to and by the University), the District Court’s exer-
cise of personal jurisdiction over the University was also
proper, see 28 U.S.C. § 1330(b) (providing that “[p]ersonal
jurisdiction over a foreign state shall exist as to every claim
for relief over which the district courts have jurisdiction
under [§ 1605(a)] where service has been made”).
GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG      17



grant JMOL if the court finds “there is no legally sufficient
evidentiary basis for a reasonable jury to have found for
that party with respect to that issue.” Fed. R. Civ. P. 50(a).
“In deciding a JMOL motion, all reasonable inferences [are
to be drawn] in favor of the nonmoving party without mak-
ing credibility assessments or weighing the evidence.”
ABT Sys., 797 F.3d at 1350 (internal quotation marks and
citations omitted) (applying the Fourth Circuit standards
of review when reviewing a §101 challenge).
     “We review issues unique to patent law, including pa-
tent eligibility under § 101, consistent with our circuit’s
precedent.” Smart Sys. Innovations, LLC v. Chi. Transit
Auth., 873 F.3d 1364, 1367 (Fed. Cir. 2017) (internal quo-
tation marks and citation omitted). Although a district
court’s determination of patent eligibility under § 101 is
typically an issue of law, which we review de novo, see In-
tellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315,
1325 (Fed. Cir. 2017), “[t]he patent eligibility inquiry may
contain underlying issues of fact,” Berkheimer v. HP Inc.,
881 F.3d 1360, 1365 (Fed. Cir. 2018).
    “Whoever invents or discovers any new and useful pro-
cess, machine, manufacture, or composition of matter, or
any new and useful improvement thereof, may obtain a pa-
tent therefor, subject to the conditions and requirements
of” Title 35 of the United States Code. 35 U.S.C. § 101.
“The Supreme Court, however, has long interpreted § 101
and its statutory predecessors to contain an implicit excep-
tion: ‘laws of nature, natural phenomena, and abstract
ideas’ are not patentable.” Content Extraction & Transmis-
sion LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343,
1346 (Fed. Cir. 2014) (quoting Alice Corp. Pty. Ltd. v. CLS
Bank Int’l, 573 U.S. 208, 217 (2014)).
   The Supreme Court’s Alice and Mayo Collaborative
Services v. Prometheus Laboratories, Inc. decisions provide
the two-stage framework by which we assess patent
18 GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG



eligibility under § 101. See 573 U.S. at 216−18; 566 U.S.
66, 70−80 (2012). A patent
    claim falls outside § 101 where (1) it is “directed to”
    a patent-ineligible concept, i.e., a law of nature,
    natural phenomenon, or abstract idea, and (2), if
    so, the particular elements of the claim, considered
    “both individually and ‘as an ordered combina-
    tion,’” do not add enough to “‘transform the nature
    of the claim’ into a patent-eligible application.”
Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353
(Fed. Cir. 2016) (quoting Alice, 573 U.S. at 217). It is
against this framework that we analyze the Asserted
Claims.
                  II. The Asserted Claims
     Entitled “Method of Determining the Genotype Relat-
ing to Hereditary Nasal Parakeratosis [(‘HNPK’)] and Nu-
cleic Acids Usable in Said Method,” the ’114 patent
generally relates to in vitro methods for genotyping Labra-
dor Retrievers, in order to discover whether the dog might
be a genetic carrier of the disease HNPK. See ’114 patent
col. 1 ll. 15−20. HNPK is a disease that causes “crusts and
fissur[es]” to appear on the nose of dogs “at a young age,”
but the dogs are otherwise considered healthy. Id. col. 1 ll.
27−28. HNPK is a “recessive” condition that only passes to
a puppy when both of the dog’s parents are “carriers” of the
gene that causes HNPK. Id. col. 1 ll. 34, 38−39. Therefore,
“a genetic test method that can discriminate the three gen-
otypes” of “free,” “carrier,” and “affected” is “highly valua-
ble for dog breeding as well as for veterinary medicine to
confirm the diagnosis of suspicious cases.” Id. col. 1 ll.
46−50; see id. Abstract (“The invention also concerns poly-
peptide[-]based methods for determining said disorder.
Further, nucleic acids, polypeptides and antibodies usable
in said method are disclosed.”). The ’114 patent describes
how the University’s professor discovered that the presence
GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG     19



of HNPK in Labrador Retrievers resulted from a point mu-
tation in gene SUV39H2. See id. col. 7 ll. 8−21.
   Claims 1−3 of the ’114 patent recite:
   1. An in vitro method for genotyping a Labrador
   Retriever comprising:
       a) obtaining a biological sample from the
       Labrador Retriever;
       b) genotyping a SUV39H2 gene encoding
       the polypeptide of SEQ ID NO: 1[;] and
       c) detecting the presence of a replacement
       of a nucleotide T with a nucleotide G at po-
       sition 972 of SEQ ID NO: 2.
   2. The method according to claim 1, wherein the
   genotyping is achieved by [polymerase chain reac-
   tion (“PCR”)], real-time PCR, melting point analy-
   sis of double-stranded DNA, mass spectroscopy,
   direct DNA sequencing, restriction fragment
   length polymorphism (RFLP), single strand confor-
   mation polymorphism (SSCP), high performance
   liquid chromatography (HPLC), or single base pri-
   mer extension.
   3. The method of claim 1, wherein the genotyping
   utilizes a primer pair compris[ed] of a first primer
   and a second primer, each compromising a contig-
   uous span of at least 14 nucleotides of the sequence
   SEQ ID NO: 2 or a sequence complementary
   thereto, wherein:
       a) said first primer hybridizes to a first
       DNA strand of the SUV39H2 gene;
       b) said second primer hybridizes to the
       strand complementary to said first DNA
       strand of the SUV39H2 gene; and
20 GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG



        c) the 3’ ends of said first and second pri-
        mers are located on regions flanking the po-
        sition 972 of SEQ ID NO: 2, or of nucleotide
        positions complementary thereto.
Id. col. 15 l. 11−col. 16 l. 14.
III. The District Court Did Not Err in Granting JMOL Be-
 cause It Correctly Determined that the Asserted Claims
             Are Patent-Ineligible Under § 101
 A. The Asserted Claims Are Directed to a Natural Phe-
                      nomenon
    The District Court held that the Asserted Claims, both
individually and in combination, are “directed to patent in-
eligible subject matter, namely the discovery of the genetic
mutation that is linked to HNPK.” Genetic Veterinary, 314
F. Supp. 3d at 730. Appellants argue that the Asserted
Claims “are directed to a patent-eligible application” of the
discovery of the “underlying natural phenomenon” because
the Asserted Claims “claim a man-made laboratory proce-
dure.” Appellants’ Br. 37−38. They further contend that
“[n]o one in the industry was even studying the SUV39H2
gene, let alone developing genotyping methods for Labra-
dor Retrievers.” Id. at 45. We disagree with Appellants.
    We begin our analysis by examining previous eligibility
determinations. See, e.g., Mayo, 566 U.S. at 72, 74−77
(evaluating eligibility by comparing the challenged claims
“in light of the Court’s precedents” and holding that the
claims were directed to the relationship between the con-
centration of metabolites in the blood and the likelihood
that a drug dose will be ineffective, which it referred to as
a law of nature). We have applied the Supreme Court’s
guidance in Alice and Mayo to find claims “directed to a
patent-ineligible concept when they amounted to nothing
more than observing or identifying the ineligible concept
itself.” Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d
1042, 1048 (Fed. Cir. 2016) (internal quotation marks
GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG        21



omitted). For example, in Ariosa Diagnostics, Inc. v. Se-
quenom, Inc., we held that claims reciting methods for de-
tecting paternally inherited cell-free fetal DNA (“cffDNA”)
mutations were directed to a patent-ineligible law of na-
ture because they were “generally directed to detecting the
presence of a naturally occurring thing or a natural phe-
nomenon, cffDNA in maternal plasma or serum.” 788 F.3d
1371, 1376 (Fed. Cir. 2015). Similarly, in In re BRCA1- &
BRCA2-Based Hereditary Cancer Test Patent Litigation,
we concluded that the claims were directed to a patent-in-
eligible law of nature because the claims’ “methods, di-
rected to identification of alterations of the gene, require[d]
merely comparing the patient’s gene with the wild-type
gene and identifying any differences that ar[o]se.” 774
F.3d 755, 763 (Fed. Cir. 2014). In each of these cases, “the
end result of the process, the essence of the whole, was a
patent-ineligible concept.” CellzDirect, 827 F.3d at 1048.
     In contrast, we held that the claims in CellzDirect were
not directed to “an observation or detection of the ability of
[liver cells] to survive multiple freeze thaw cycles” but, in-
stead, were directed to a “new and improved technique[] for
producing a tangible and useful result,” i.e., preserving
those cells for later use. Id. at 1048, 1050. Therefore, we
recognized that the claims fell “squarely outside those cat-
egories of inventions that are directed to patent-ineligible
concepts.” Id. at 1050 (internal quotation marks omitted).
Similarly, in Vanda Pharmaceuticals, Inc. v. West-Ward
Pharmaceuticals International Ltd., we held that a claimed
method of treating schizophrenia with the drug iloperidone
was directed to patent-eligible subject matter because it
taught “a specific method of treatment for specific patients
using a specific compound at specific doses to achieve a spe-
cific outcome.” 887 F.3d 1117, 1136 (Fed. Cir. 2018) (em-
phases added). There, the representative claim taught “‘a
new way of using an existing drug’ that is safer for pa-
tients,” id. at 1135, specifically involving the steps of deter-
mining a particular genotype in a patient and then
22 GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG



“administering specific dose ranges” of the drug based on
that genotype, id. at 1134. Finally, in Natural Alternatives
International, Inc. v. Creative Compounds, LLC, we held
that a patent claiming methods for use of dietary supple-
ments, dietary supplements, and uses of beta-alanine in
manufacturing a human dietary supplement to increase
the anaerobic working capacity of muscle and other tissue
was directed to patent-eligible subject matter. 918 F.3d
1338, 1346–47 (Fed. Cir. 2019). We explained that the
claims were not directed to a law of nature or a natural
product because the claims “require[d that] specific
[claimed] steps be taken in order to bring about a change
in a subject, altering the subject’s natural state.” Id. at
1345.
    Here, the Asserted Claims are not directed to a new
and useful method for discovery because they begin and
end with the point discovery of the HNPK mutation in the
SUV39H2 gene. See, e.g., Ariosa, 788 F.3d at 1380 (“We do
not disagree that detecting cffDNA in maternal plasma or
serum that before was discarded as waste material is a pos-
itive and valuable contribution to science. But even such
valuable contributions can fall short of statutory patenta-
ble subject matter[.]”). The parties do not dispute that the
mutation itself is a naturally occurring phenomenon. See
Appellants’ Br. 39; Appellee’s Br. 37.
    Looking to the claim language, claim 1 breaks down,
into three parts, the “in vitro method for genotyping a Lab-
rador Retriever” 7 for detection of this mutation. ’114 pa-
tent col. 15 l. 11. As explained by the parties’ experts, first,


    7   The scientific term “in vitro means outside of the
main organism . . . in a petri dish or in a test tube,”
J.A. 1365 (deposition testimony of PPG’s expert), and “gen-
otyping . . . refers to determining the order or the composi-
tion of the nucleotides or bases in DNA,” J.A. 1493
(deposition testimony of LABOKLIN’s expert).
GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG       23



step (a) “obtaining a biological sample” requires a sample
of DNA from a dog, which both parties’ experts testified
usually requires obtaining a blood sample or cheek swab
from the dog, see J.A. 1366, 1493; second, step (b) “genotyp-
ing a SUV39H2 gene encoding the polypeptide of SEQ ID
NO: 1,” identifies the location of the genetic mutation, see
J.A. 1496; and third, step (c) “detect[ing] the presence of a
replacement of a nucleotide” at a specific base pair position
identifies the location of the equivalent normal gene, see
J.A. 1496, 1598; see also ’114 patent col. 15 ll. 14−19. In
other words, claim 1 simply states that the search for the
mutation involves the laboratory examination of Labrador
Retriever DNA, which resulted in the revelation of the mu-
tation. See id. col. 15 ll. 11−19. The mutation location itself
and the fact that it is inherited through male and female
dog carriers mating are both natural phenomena. See
Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569
U.S. 576, 590 (2013) (“Myriad did not create or alter any of
the genetic information encoded in the BRCA1 and BRCA2
genes. The location and order of the nucleotides existed in
nature before Myriad found them.”). Taken together, the
plain language of claim 1 demonstrates that it is directed
to nothing more than “observing or identifying” the natural
phenomenon of a mutation in the SUV39H2 gene. See
CellzDirect, 827 F.3d at 1048. Claims 2 and 3 depend from
independent claim 1 and add only generic methods of de-
tecting the natural phenomenon. Thus, the Asserted
Claims are directed to natural phenomenon at Alice step
one.
B. The Asserted Claims Do Not Recite an Inventive Con-
                        cept
    Because the Asserted Claims are directed to a natural
phenomenon, the second step of the Alice § 101 analysis re-
quires us to determine whether the subject patent’s
claims—when viewed individually and as an ordered com-
bination of elements—contain “an inventive concept suffi-
cient to transform the claimed [natural law] into a patent-
24 GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG



eligible application.” Alice, 573 U.S. at 221 (internal quo-
tation marks omitted). A claim contains an inventive con-
cept if it “include[s] additional features,” id., that are more
than “well-understood, routine, [or] conventional activi-
ties,” id. at 225 (internal quotation marks, brackets, and
citations omitted).
     The District Court determined “the additional steps
and claims [of the ’114 patent]” lack “any inventive concept
to transform it from patent ineligible subject matter to pa-
tent eligible subject matter.” Genetic Veterinary, 314 F.
Supp. 3d at 733. Appellants argue that “the claimed meth-
ods . . . apply a new discovery” of the SUV39H2 gene and
develop novel “genotyping methods for Labrador Retriev-
ers.” Appellants’ Br. 45. We disagree with Appellants.
    The Asserted Claims do not recite an inventive concept
that transforms the observation of a natural phenomenon
into a patentable invention. Nothing in claim 1’s language
suggests the invention of a new method for genotyping. See
’114 patent col. 15 l. 16 (claiming “genotyping” but not ex-
plaining specific steps of how to genotype). Rather, instruc-
tive to our analysis is that LABOKLIN’s expert agreed that
the genotyping method in claim 1 uses conventional or
known laboratory techniques to observe the newly discov-
ered mutation in the SUV39H2 at position 972. See, e.g.,
J.A. 1520 (agreeing with counsel that claim 1 is “not talk-
ing about a particular way to genotype the [SUV39H2]
gene encoding”). Conducting conventional detection in a
laboratory does not transform the discovery of a natural
phenomenon into patent eligible subject matter. Rather,
similar to the claims at issue in Mayo, a natural phenome-
non, together with well-understood, conventional activity,
is not patent-eligible under § 101. See Mayo, 566 U.S. at
73, 79–80.
     Claims 2 and 3 also do not move the natural phenome-
non into eligible § 101 territory. For example, claim 2 lim-
its the method of claim 1 to specific techniques, including
GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG      25



“genotyping achieved by PCR, [and] real-time PCR,” see
’114 patent col. 15 l. 21; however, we have recognized that
laboratory techniques, such as using “[PCRs] to amplify
and detect cffDNA,” are well-understood, routine, conven-
tional activities in the life sciences when they are claimed
in a merely generic manner (e.g., at a high level of general-
ity) or as insignificant extra-solution activity, Genetic
Techs. v. Merial LLC, 818 F.3d 1369, 1377–78 (Fed. Cir.
2016); see id. at 1379–80 (finding claims patent-ineligible
and stating that the physical steps of “detecting a coding
region of a person’s genome by amplifying and analyzing a
linked non-coding region of that person’s genome” did not
provide an inventive concept necessary to render the claim
patent-eligible). Additionally, LABOKLIN’s expert con-
firmed that claim 2 contained techniques that “have been
around for years,” J.A. 1521, and had no specific order or
requirement to use these techniques a particular way, see
J.A. 1526−27; see also J.A. 1368–75, 1429, 1490–91, 1498.
As for claim 3, which recites “utiliz[ing] a primer pair” as
the means for locating the mutation, ’114 patent col. 15
l. 28, LABOKLIN’s expert testified that while he had never
used primer pairs to genotype base pair position 972 in the
SUV39H2 gene, primer pairs is a “decades old” technique
“just like boiling or baking,” J.A. 1528−29. As the Supreme
Court explained in Mayo, “simply appending conventional
steps, specified at a high level of generality, to laws of na-
ture, natural phenomena, and abstract ideas cannot make
those laws, phenomena, and ideas patentable.” Mayo,
566 U.S. at 82. Therefore, the Asserted Claims are patent-
ineligible at Alice step two.
    We are unpersuaded by Appellants’ primary counter-
argument that the District Court erred because the As-
serted Claims “do not merely recite the underlying natural
phenomenon, the causative mutation of HNPK, but instead
recite a particular application of that discovery.” Appel-
lants’ Br. 39. Appellants argue further that the “claimed
steps of obtaining a biological sample, genotyping a
26 GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG



SUV39H2 gene, and detecting the presence of the replace-
ment nucleotide do not recite or even mention the correla-
tion between the point mutation and HNPK.”                  Id.
Appellants rely heavily upon our precedent in CellzDirect,
to argue that “[s]imilar to the inventors in CellzDirect, [the
’114 patentee] discovered that the existence of the replace-
ment nucleotide at position 972 of a specific gene indicates
[that] the Labrador Retriever is a carrier of HNPK.” Id. at
40 (citing 827 F.3d at 1052). However, any reliance on
CellzDirect is misguided. As we stated above, the claims at
issue in CellzDirect were directed to a “new and improved
technique[] for producing a tangible and useful result,” i.e.,
preserving those cells for later use. CellzDirect, 827 F.3d
at 1048. Here, the Asserted Claims provide no tangible re-
sult save the observation and detection of a mutation in a
dog’s DNA. While a positive and valuable contribution,
these claims fall short of statutory patentable subject mat-
ter.
                        CONCLUSION
    We have considered the parties’ remaining arguments
and find them unpersuasive. Accordingly, the Final Judg-
ment of the U.S. District Court for the Eastern District of
Virginia is
                        AFFIRMED